ORDER
PER CURIAM.
Malcolm Jackson appeals from a judgment upon his conviction by a jury on two counts of stealing over $150 and one count of stealing a motor vehicle in violation of Section 570.030, RSMo 1994. The court sentenced him as a persistent offender to three concurrent terms of twenty years’ imprisonment. Jackson asserts the trial court erred in denying his request for a continuance to locate absent witnesses.
After having reviewed the briefs of the parties, the legal file, and the record on appeal, we find the claim of error to be *246without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).